Title: From Thomas Jefferson to William Short, 12 January 1804
From: Jefferson, Thomas
To: Short, William


               
                  Dear Sir
                  Washington Jan. 12. 04.
               
               Mr. Lilly having lately sent me the materials for the account of your rents for the year 1802. recieved by him in 1803. I am now enabled to send you an exact account of them from 1796. to 1802. inclusive; those subsequent to 1802. will be recieved by mr Price. the inequalities in those rents are to be explained. when the lands were purchased the tenants were on a fixed annual rent, & could run their fields down with corn at pleasure. Price was for life. Cornelius was till 1798. inclusive. with all those who were from year to year I had the different fields valued, and permitted them to be in corn but once in 5 years. according therefore to the fields which were in culture their rent was more or less. upon the whole this made little alteration in the amount, but it kept ⅖ of the land always at rest without diminishing the rents. but what occasions a greater variation, & especially in the year 1799. was the requiring ¼ of the tobacco raised, to be paid in rent for the tobacco lands after the first year of clearing them which was rent free for the trouble of clearing. the tenants always sold the whole of their tobacco & accounted for ¼ of the price.—I also send you the articles of our account which have arisen since the date of that rendered Nov. 21. 1799. knowing that there were considerable inequalities in my monthly expenditures here, I had, in my letter of Oct. 8. 1802. stated that paiments either of 500. D. monthly or 1500. D. quarterly should commence in March 1803. and continue till the debt should be wholly paid. these were continued to October. after that there have come on me so many heavy demands for wines & other things from Europe, and this long & expensive session of Congress, that the monthly paiments were of necessity suspended. I still hoped they could have been made up at the end of the quarter; but on a rigorous view of my necessary expences through this session of Congress and for a twelvemonth foward, I find that these paiments cannot begin again till the first week of April, and that it will not be till September that I can begin to fetch up the ground lost during the suspension. on the 2d. page of the paper inclosed you will find a comparative statement of what would have been effected according to the plan of Oct. 8. 02. and what will be done by that stated in the 2d. column. in the course of the 12. months from Apr. 1804. to Mar. 1805. the lost way will be recovered, and the subsequent process hastened. I have no doubt, on as exact a view as can be taken before hand, that this arrangement can be fully complied with: I believe more can be done in autumn than here proposed: but I have thought it best to state less rather than more than can be done. however if, contrary to all expectations, some diminution should take place unavoidably, it cannot protract the final paiment but a little beyond the midsummer of the ensuing year. it is with sincere chagrin that I have found myself thus interrupted in the course of a paiment which it is the first wish of my heart to compleat. but it is useless to dwell on what I cannot alter. among the last things you do before you leave the continent, I would wish you to settle the balance exactly which shall be then due & communicate it to me in time to return you a bond for the balance before your departure, so that the subject may not rest on a simple account, but be settled by a solemn instrument. I had informed you that by my will I had charged my whole estate real & personal with this debt. the bond will of it’s own nature be a charge on the whole, & will be in your own hands. besides this I will send you such a specific lien on lands as shall place you in the most perfect security[,] all this merely to guard against the event of my death. in that of my life it’s discharge will be continual & not lengthy in point of time.—[o]n your return to France I must get you to inform me of the price of the Cayusac sec, and to what port it can be got most conveniently for shipping. I shall then make a remittance to our Consul at that port, & desire him to order the wine, under your auspices, that they may give me the best. Accept my affectionate salutations & assurances of great & constant esteem.
               
                  Th: Jefferson
               
            